Citation Nr: 1439274	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-37 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service-connected degenerative disc disease, cervical spine.  

2.  Entitlement to service connection for claimed throat cancer, to include squamous cell carcinoma, as due to exposure to Agent Orange.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1959 to August 1966, from August 1966 to May 1971, and from August 1971 to February 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO that continued the 20 percent rating for the service-connected degenerative disc disease, cervical spine.  

In December 2012 and July 2013 rating decisions, the RO denied the Veteran's claim of service connection for a disability manifested by claimed throat cancer manifested by squamous cell carcinoma.  

In regard to the issue of service connection for the claimed throat cancer, to include as due to squamous cell carcinoma, the Veteran filed a timely Notice of Disagreement and a Statement of the Case was issued in April 2014.  

The Veteran perfected his appeal in April 2014, and the issue is now properly before the Board for the purpose of appellate review.  

The issue of an increased rating for the service-connected cervical spine is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.  

2.  The Veteran is not shown to have manifested complaints or findings referable to squamous cell carcinoma of the base of the tongue in service or for many years thereafter. 

3.  The Veteran is not shown to have a disability manifested by cancer of the lungs, bronchus, larynx or trachea.  

4.  The currently demonstrated squamous cell carcinoma of the base of the tongue is not shown to be due to the Veteran's presumed exposure to Agent Orange or another event or incident of his extensive period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by squamous cell carcinoma of the base of the tongue is not due to disease or injury that was incurred in or aggravated by service; nor may a malignant tumor be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2012 and April 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

To the extent that VCAA notice has not specifically addressed each theory of entitlement advanced by the Veteran or raised by the evidence of record, such error did not prejudice the claimant because his statements and those of his representative during the course of the appeal reflect that he had actual knowledge of what was needed to establish entitlement under each theory discussed below.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  

The examination report reflects that the examiner recorded the Veteran's current complaints, reviewed the evidence of record, and provided an opinion based on medical principles.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.


Legal Principles and Analysis

The Veteran contends that he had throat cancer due to exposure to Agent Orange while serving in the Republic of Vietnam.  

The Veteran served in the Republic of Vietnam between 1967 and 1968 and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  There are certain diseases that are presumed service connected in veterans exposed to Agent Orange, to include cancer of the lung, bronchus, larynx, or trachea.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

Here, the evidence of record, including the private and VA treatment records and a November 2013 VA examination report, establishes that the Veteran has not had cancer of the lung, bronchus, larynx, or trachea, but had metastatic squamous cell cancer at the base of his tongue.  

In this regard, the Veteran's private treatment records from July 2012 showed a five month history of a rapidly enlarging mass in the lateral neck.  The final pathologic diagnosis was favored that of metastatic squamous cell carcinoma.  He also had a six month history of a non-healing ulcer at the cranial surface of the pinna that was also diagnosed as a squamous cell carcinoma, pseudoglandular type.  A punch biopsy of the tongue base and pharyngeal wall revealed chronic inflammation with ulceration.   

A subsequent CT scan in July 2012 revealed multiple enlarged lymph nodes in the left side of the neck.  It could not be differentiated whether they were inflammatory or neoplastic lesions.  

The VA treatment records dated in November 2012 showed a diagnosis of stage four squamous cell carcinoma of the base of the tongue.  

A corresponding September 2012 CT scan revealed markedly hypermetobolic soft tissue mass involving the base of the tongue, lingual tonsils, effacing the vallecular and infiltrating much of the epiglottis, filling much of the airway, consistent with biopsy-proven squamous cell carcinoma.  

The scan also showed markedly intense, large and partially necrotic multiple confluent lymph node masses in the left level II/III neck consistent with extensive lymph node metastasis.  

A chest study from November 2012 revealed no abnormality of the heart or lungs.  

The Veteran was treated with radiation and chemotherapy.  A CT scan subsequently confirmed that the Veteran was in remission.  

On VA examination in November 2013, the Veteran's oropharyngeal area was unremarkable, and the examiner reported that the Veteran had a biopsy at the base of the tongue/pharynx and the results were benign.  

The VA examiner opined that the biopsies and CT scans of record did not reveal specific cancer or malignancy involving the larynx or the trachea which could be attributed to Agent Orange.  

The examiner explained further that the records confirmed malignancy of the left cervical chain of nodes, but the glottis area was only labeled with swelling or edema.  The present findings of the throat were associated with previous radiation exposure for the treatment of his malignancy.  

After a careful review of the evidence, the Board finds that the Veteran is not shown to have cancer of the lungs, bronchus, larynx or trachea.  Instead, the Board finds that the Veteran had squamous cell carcinoma at the base of his tongue that is distinct from cancer of the larynx or trachea or another area deemed to be due to presumed Agent Orange.  

The Board has considered the Veteran's argument in his April 2014 VA Form 9 that his cancer was not caused by squamous type carcinoma, but by a primary neoplasm or metastatic disease.  

To the extent that the Veteran is arguing that he had another cancer of the lung, bronchus, larynx, or trachea, rather than the identified squamous cell carcinoma, the Board finds the VA examiner's opinion more probative than the Veteran's lay statements because the VA examiner reviewed the medical evidence of record, provided a rationale for his opinion, and has a greater level of medical expertise than the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In sum, the Board finds that the evidence of record establishes that the Veteran had squamous cell carcinoma of the base of the tongue and not cancer of the lung, bronchus, larynx or trachea.  

Squamous cell carcinoma per se is not on the list of presumptive diseases.  The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any cancer for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008."  

A determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs.  75 Fed. Reg. 81332 (Dec. 27, 2010).  Another update has similar findings.  77 Fed. Reg. 47924 (Aug. 2012).

Consequently, service connection for squamous cell carcinoma is not warranted based on the Veteran's presumed exposure to Agent Orange based on his service in the Republic of Vietnam.  

The failure of the Veteran to establish service connection based on the presumption does not end the Board's discussion.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Board finds, however, that service connection must be denied on any other basis, for the following reasons.

Establishing service connection on a direct incurrence basis generally requires competent evidence of three things: (1) a current disability; (2) in-service disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  As "malignant tumors" is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Here, the Veteran's service treatment records show no complaints, findings, or treatment referable to a malignant tumor.  

The Veteran's July 2012 treatment records showed that he first noticed masses in his neck five months prior to the examination.  The evidence therefore reflects that a malignant tumor was not manifested in service or for many years thereafter.  

There is no indication that there were characteristic manifestations to identify the disease process during service and malignant tumors were not identified or diagnosed during service.  

As malignant tumors were not "noted" in service or for many years thereafter, service connection pursuant to the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) must be denied.  For similar reasons, service connection for a malignant tumor on a presumptive basis must be denied.  

The only remaining consideration is whether the Veteran's squamous cell carcinoma is related to an injury, disease, or another event of service, to include exposure to Agent Orange.  

The only evidence of record to relate the Veteran's squamous cell carcinoma to service are the Veteran's lay statements.  

In an April 2014 statement, the Veteran acknowledged that his physicians did not specify a cause for his cancer, but argued that, since VA only treated combat-related injuries, his cancer must therefore be related to his extensive service.  He also argued that Congress had declared that Vietnam veterans with cancer are presumptively considered "combat related."  

The Board acknowledges that the Veteran is presumed to have been exposed to Agent Orange and is shown to have service the involved combat with the enemy.  However, not every condition treated by VA is related to combat or necessarily due to service.  

The Congress has created a list of disabilities, to include certain cancers, that are presumptively related to exposure to Agent Orange; however, the list of disabilities are not considered combat related, and, as noted, service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), nasal cavity (including ears and sinuses) or for cancers of the pleura, mediastinum, or other unspecified sites within the respiratory system and intrathoracic organs.  77 Fed. Reg. 47924 (Aug. 2012).

To the extent that that Veteran asserts having squamous cell carcinoma due to his exposure to Agent Orange, the determination of whether a disability is related to exposure to Agent Orange is a complex medical matter that the Court has held is beyond the competence of lay witnesses  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the Board finds that that the squamous cell carcinoma itself is not one of malignant tumors that have been related to service, to include on the basis of the exposure to Agent orange.  As such, service connection on a direct basis must be denied.  

Under the circumstances, the Veteran has not met the requirements to establish service connection for claimed cancer, to include squamous cell carcinoma, under any theory of entitlement and the claim must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for claimed throat cancer, to include squamous cell carcinoma is denied.  


REMAND

The Veteran seeks an increased rating for his service-connected degenerative disc disease, cervical spine.  

In an April 2014 statement in support of his claim, the Veteran indicated that his service-connected degenerative disc disease, cervical spine has increased in severity since his most recent VA examination in July 2012.  

As such, a new examination is necessary to determine the current severity of the cervical spine disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran also requested a hearing in his Substantive Appeal.  A hearing was scheduled to take place on January 30, 2013.  In January 2013, the Veteran filed a request to reschedule the hearing because he was seeking treatment for throat cancer and could not travel.  The motion to reschedule was granted.  

To date, a new hearing has not been scheduled, and therefore, the RO must ask the Veteran if he still is willing and able to testify at a hearing, and if so, the RO must schedule the hearing.  

Accordingly, the remaining matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the cervical spine disability. 

The Veteran should also be notified that he may submit medical evidence and clinical records to support his claim.

2.  The RO should then have the Veteran scheduled for a VA cervical spine examination to determine the current severity of the service-connected degenerative disc disease, cervical spine. 

The claims file and a copy of this Remand should be made available to the examiner for review.

The examiner should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation in terms of the applicable rating criteria.

The examiner should perform full range of motion studies and testing on repetitive use and comment on the functional limitations of the service-connected disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent practical, any additional functional limitation should be expressed as limitation of motion.

The examiner should specifically address whether the Veteran has favorable ankylosis of the cervical spine, unfavorable ankylosis of the cervical spine, or unfavorable ankylosis of the entire spine.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

4.  The RO should take appropriate steps to contact the Veteran and determine whether he still wishes to testify at a hearing.  

If indicated, schedule the Veteran for an appropriate hearing in accordance with his request.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


